FORM 18-K/A For Foreign Governments and Political Subdivisions Thereof SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 13 to ANNUAL REPORT of PROVINCE OF ONTARIO (Canada) (Name of Registrant) Date of end of last fiscal year: March 31, 2011 SECURITIES REGISTERED* (As of the close of the fiscal year) Title of Issue Amounts as to which registration is effective Names of exchanges on which registered N/A N/A N/A Name and address of persons authorized to receive notices and communications from the Securities and Exchange Commission: Sean Sunderland Counsellor (Intergovernmental Affairs) and Deputy Head of Section Canadian Embassy 501 Pennsylvania Avenue N.W. Washington, D.C. 20001 Copies to: Jason R. Lehner Shearman & Sterling LLP Commerce Court West, 199 Bay Street Suite 4405, P.O. Box 247 Toronto, Ontario, Canada M5L IE8 * The Registrant is filing this annual report on a voluntary basis. PROVINCE OF ONTARIO In connection with the issuance by the Province of Ontario of US$250,000,000Floating Rate Notes due November 23, 2017 (the “Notes”), the undersigned registrant hereby amends its Annual Report on Form 18-K for the fiscal year ended March 31, 2011 (the “Annual Report”) as follows: The following additional exhibits are added to the Annual Report: Exhibit (q) Terms Agreement, dated as of November 15, 2012, including the Pricing Supplement dated November 15, 2012 with respect to the Notes; and Schedule of Expenses. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this amendment to the annual report to be signed on its behalf by the undersigned, thereunto duly authorized, at Toronto, Ontario. November 23, 2012 PROVINCE OF ONTARIO (Name of registrant) By: /s/ Irene Stich Name: Irene Stich Title: Director, Capital Markets Operations Capital Markets Division Ontario Financing Authority EXHIBITINDEX Exhibit (q): Terms Agreement, dated as of November 15, 2012, including the Pricing Supplement dated November 15, 2012 with respect to the Notes; and Schedule of Expenses. EXHIBIT (q) Province of Ontario Medium-Term Notes Terms Agreement November 15, 2012 Ontario Financing Authority One Dundas Street West Suite 1400 Toronto, Ontario M5G 1Z3 Attention: Director, Capital Markets Operations Capital Markets Division Re: US$250,000,000 Floating Rate Notes due November 23, 2017 Ladies and Gentlemen: This Terms Agreement is entered into pursuant to Section 2(b) of the Distribution Agreement dated April 6, 2011, among the Province of Ontario and the Agents party thereto, as supplemented by the New Agent Supplemental Agreement between the Province of Ontario and Morgan Stanley & Co. International plc dated November 15, 2012 (collectively, the “Distribution Agreement”).Capitalized terms contained in this Terms Agreement shall have the meanings assigned to them in the Distribution Agreement to the extent not defined herein. Each of the undersigned agrees, severally and not jointly, to purchase the aggregate principal amount of Notes set forth opposite its name in Schedule I hereto.The terms of the Notes are set forth in the pricing supplement attached hereto as Exhibit A. The Time of Sale with respect to US$250,000,000 aggregate principal amount of the Notes was 11:30 (Toronto time) on November 15, 2012. HSBC SECURITIES (USA) INC. By: /s/ Elsa Y. Wang Name: Elsa Y. Wang Title: Vice President MORGAN STANLEY & CO. INTERNATIONAL PLC By:/s/ Adam Pickard Name: Adam Pickard Title:Executive Director Accepted: November 15, 2012 Province of Ontario By:/s/ Irene Stich Name: Irene Stich Title:Director, Capital Market Operations Capital Markets Division Ontario Financing Authority Schedule I Agent Principal Amount of Notes to be Purchased HSBC Securities (USA) Inc.……………. US$125,000,000 Morgan Stanley & Co. International plc …………… Total…………… US$250,000,000 Exhibit A Pricing Supplement with Respect to the Notes Pricing Supplement No. 5, dated November 15, 2012Filed pursuant to Rule 424(b)(3) to Prospectus Supplement Dated April 6, 2011Registration Statement to Prospectus Dated May 13, 2010 No. 333-165529 PROVINCE OF ONTARIO US$250,000,000 MEDIUM-TERM NOTES, SERIES USMTN2 Floating Rate Notes x Book-Entry NotesCertificated Notes Issuer: Province of Ontario Title: Floating Rate Notes due November 23, 2017 Aggregate Principal Amount: US$250,000,000 Trade Date: November 15, 2012 Issue Date (Settlement Date): November 23, 2012 (T+5) Stated Maturity Date: November 23, 2017 Public Offering Price: 100% CUSIP# / ISIN#: 68323TAB9 / US68323TAB98 Day Count Convention: Actual/360 Registrar, Fiscal Agent, Transfer Agent and Principal Paying Agent:The Bank of New York Mellon Interest Rate Basis: r CD Rate r Commercial Paper Rate r Federal Funds Rate x USD LIBOR r Prime Rate r Treasury Rate r Other (specify): Index Maturity: 3 months Spread (plus or minus):+ 25bps Spread Multiplier:N/A Designated USD LIBOR Page:Reuters page LIBOR01 Maximum Interest Rate:N/A Minimum Interest Rate:N/A Calculation Agent:The Bank of New York Mellon Interest Determination Date(s):Two London Business Days prior to each Interest Reset Date Interest Reset Date(s):February 23, May 23, August 23 and November 23 of each year, commencing November 23, 2012 Interest Payment Dates: February 23, May 23, August 23 and November 23 of each year up to and including the Stated Maturity Date, subject to the Modified Following Adjusted business day convention, commencing February 23, 2013. Interest Rate Reset Period:r Daily r Monthly x Quarterly r Semi-annually r Annually r Other (specify): Interest Payment Period:r Daily r Monthly x Quarterly r Semi-annually r Annually r Other (specify): OPTION TO ELECT REDEMPTION: r Yes x No Redemption Date(s): Initial Redemption Percentage: Annual Redemption PercentageReduction: OPTION TO ELECT REPAYMENT: r Yes x No Repayment Date(s): ORIGINAL ISSUE DISCOUNT: r Yes x No Issue Price: Total Amount of OID: Yield to Maturity: Initial Accrual Period OID: Minimum Denominations:US$2,000 and integral multiples of US$1,000 in excess thereof Other Provisions (if any): Settlement: We expect that delivery of the Notes will be made against payment therefor on or about November 23, 2012, which is five business days following the date of pricing of the Notes (this settlement cycle being referred to as “T+5”). Under Rule 15c6-1 of the Exchange Act, trades in the secondary market generally are required to settle in three business days, unless the parties to any such trade expressly agree otherwise. Accordingly, purchasers who wish to trade their Notes on the date of pricing or the next succeeding business day will be required, by virtue of the fact that the Notes initially will settle in T+5, to specify an alternate settlement cycle at the time of any such trade to prevent a failed settlement. Purchasers of Notes who wish to trade their Notes on the date of pricing or the next succeeding business day should consult their own advisor. Agent(s): r BMO Capital Markets Corp. r CIBC World Markets Corp. r Deutsche Bank Securities Inc. x HSBC Securities (USA) Inc. r Merrill Lynch, Pierce, Fenner & Smith Incorporated r Morgan Stanley & Co. Incorporated r National Bank Financial Inc. r RBC Capital Markets, LLC r Scotia Capital (USA) Inc. r TD Securities (USA) LLC x Other (specify):Morgan Stanley & Co. International plc Agent’s Discount or Commission (%):none Agent’s Discount or Commission ($):none Net Proceeds to the Province: US$250,000,000 r Acting as Agent Agent is acting as Agent for the sale of Notes by theProvince at a price of [] % of the principal amount x Acting as Principal Agents are purchasing Notes from the Province as principal for resale to investors and other purchasers at: x a fixed public offering price of 100% of the principal amount r varying prices related to prevailing market prices at the timeof resale to be determined by such Agent Schedule of Expenses It is estimated that the expenses of the Province of Ontario in connection with the sale of the Notes will be as follows: Securities and Exchange Commission fee US$ 643 Printing/Edgarizing expenses 1,000 Fiscal Agent, Paying Agent, Transfer Agent, Calculation Agent and Registrar Administration Fee and expenses Legal fees and expenses Rating Agency fees and Miscellaneous expenses 2,818 US$
